Citation Nr: 1539744	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for degenerative joint disease of the left knee (left knee disability).


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1987 to August 1990 and from May 1991 to February 2013.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Additional evidence was received subsequent to the November 2013 statement of the case.  As the evidence is not pertinent to the claim on appeal, a remand for a supplemental statement of the case is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

Since the award of service connection, the evidence of record shows that the Veteran's left knee disability has been manifested by x-ray evidence of arthritis and chronic pain with noncompensable limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent initial rating, but no higher, for left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5261 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service treatment records have been obtained.

The Veteran was provided a VA medical examination in October 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The record does not reflect that the disability may have worsened so as to require another VA examination.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Veteran contends that his service-connected left knee disability warrants a compensable rating.  He notes wearing a knee brace and receiving injections for his knee pain.  In an April 2013 rating decision, the RO granted service connection and assigned an initial noncompensable rating for a left knee disability under Diagnostic Code 5003-5257.

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected . 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5257, the criteria for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this diagnostic code, requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, flexion limited to 60 degrees is rated zero percent. The criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Under Diagnostic Code 5261, extension limited to 5 degrees is rated zero percent.  The criterion for a 10 percent rating is extension limited to 10 degrees. The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees. The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees. 

Under 38 C.F.R. § 4.71a, there are other diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  Diagnostic Code 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  Additional rating criteria are found under Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).

Service treatment records reflect a May 2008 medical record, which notes magnetic resonance imaging results showing degenerative joint disease in the Veteran's left knee.  A September 2010 health record shows that the Veteran complained of long standing left knee pain.  It was noted that the pain was primarily on the medial aspect of the knee.  He denied clicking, catching, popping, and locking symptoms.  Upon examination, his left knee showed pain and tenderness to palpation.  His range of motion for flexion was to 140 degrees.  The Veteran was diagnosed with osteoarthritis of the left knee.  A September 2010 radiologic examination showed a medial meniscal tear in the left knee.  Another radiologic examination in the same month indicated that that the left knee demonstrated a large medial femoral condyle lucency, that joint spaces were narrowed along the left medial tibiofemoral joint and that no effusion was found.  

Because the Veteran filed his claim during service, he was afforded a predischarge VA knee examination in October 2012.  The Veteran reported pain at the onset of the condition, which had gotten worse.  It was noted that he was using medication to relieve the pain.  He reported pain in his knee with flare-ups.  The Veteran's range of motion for flexion was to 140 degrees.  His extension was to zero degrees.  No objective pain on motion was indicated for either movement.  He was able to perform repetitive motion with no changes to the degrees for the movements.  Joint stability was normal.  No evidence of patellar subluxation or dislocation was found.  No meniscal condition was found.  The examiner provided a diagnosis of osteoarthritis.  

In his statements, the Veteran has reported that he continues to experience pain and swelling, and receives injections to the left knee to treat the pain, which is shown in his post-service treatment records.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating under Diagnostic Code 5003 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The evidence establishes objective diagnostic imaging confirming arthritis of the left knee.  An osteoarthritis diagnosis was found both in service and during the October 2012 VA examination.  Although objective evidence of painful motion was not described upon range of motion testing during the October 2012 VA examination, the Veteran's service treatment records are replete with complaints of pain due to the Veteran's left knee condition.  In addition, the Veteran reported pain at the onset of the condition, which had gotten worse and pain during flare-ups.  As noted previously, under Mitchell and DeLuca, painful motion and other factors resulting in functional loss must be taken into account.  Moreover, 38 C.F.R. § 4.59 provides that at least a compensable rating for painful motion even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

As such, because the left knee has arthritis shown by x-ray findings and limitation of motion that is noncompensable, the Board finds that the service-connected left knee disability more nearly approximates a 10 percent disabling rating under Diagnostic Code 5003 for the entire appeal period since the award of service connection.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The evidence does not warrant a higher 20 percent rating under Diagnostic Code 5003 as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.

The criteria for a higher or separate ratings under Diagnostic Code 5260 or 5261, for limited flexion and/or extension have not been met for this appeal period as compensable levels of limitation of motion were not demonstrated and the 10 percent rating contemplates consideration of the Veteran's painful motion and other factors.

The evidence also does not indicate that the Veteran's left knee disability results in subluxation or instability.  Significantly, the October 2012 VA examination found no left knee subluxation or instability upon examination.  Thus, the Board finds that a separate compensable rating for instability of the left knee is not warranted under Diagnostic Code 5257.

Additionally, the evidence does not show joint effusion or dislocated or removed semilunar cartilage.  Accordingly, assignment of a higher disability evaluation under Diagnostic Codes 5258 or 5259 cannot be granted.  Additionally, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not applicable.

Therefore, while an initial rating of 10 percent is warranted, the Board finds that the preponderance of the evidence is against an even higher initial rating.

Other Considerations

The Board has considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  However, the rating criteria reasonably describe the Veteran's disability level and symptomatology, particularly the painful motion that results in a compensable level of functional loss.  Further, the effects of pain and functional loss have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).

The Board has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not contended, and there is no evidence of record showing, that that his left knee disability renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

An initial disability rating of 10 percent, but no higher, for degenerative joint disease of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


